952 F.2d 1396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jorge ORTEGA-BENITEZ, a/k/a Jorge Ortega, Defendant-Appellant.
No. 91-7552.
United States Court of Appeals, Fourth Circuit.
Submitted June 13, 1991.Decided Jan. 21, 1992.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte, Nos.  CR-84-102-C-CR-P, CA-89-427-C-C-P, Robert D. Potter, District Judge.
Jorge Ortega-Benitez, appellant pro se.
Thomas J. Ashcraft, United States Attorney, Charlotte, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before WIDENER, WILKINSON and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Jorge Ortega-Benitez appeals from the district court's order refusing relief under 28 U.S.C. § 2255.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.*  United States v. Ortega-Benitez, Nos.  CR-84-102-C-CR-P, CA-89-427-C-C-P (W.D.N.C. Mar. 4, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We note that the district court properly declined to resentence Ortega-Benitez under the Federal Sentencing Guidelines because his offenses occurred prior to the effective date of the guidelines.   See United States v. Polk, 905 F.2d 54 (4th Cir.), cert. denied, 59 U.S.L.W. 3391 (U.S.1990)